Mr. Justice Sterrett
delivered the opinion of the court, March 10, 1884.
While we fully agree with the learned auditor and court below that the liability of testator, as surety on the administration bond of his son, Robert C. G. Sproul, for the admitted *444default of the latter, is a sufficient reason for temporarily withholding payment to appellant of the residue of the legacy bequeathed him by his father, we cannot assent to the conclusion that he was not entitled to claim interest on said residue. Apart from the liability of testator’s estate to answer for Robert’s default, as one of the administrators of John Snyder’s estate, it is conceded the legacy to him, and by him assigned to appellant, would carry interest. It is claimed, not without reason we think, that the mere existence of that liability, without more, is not sufficient to justify the refusal of interest on the legacy ; and yet the record fails to disclose any other or better reason. There is nothing to show that the fund, or any part of it, has been kept on hand uninvested, for the purpose of meeting the liability in question. For aught that appears, it has been invested or otherwise productive all the while. The testator died in January, 1875, and the executrix filed no account for more than seven years thereafter. In the meantime she paid the greater portion of the legacy to her brother Robert; and, if she considered it unsafe to pay more until the estate she represents was released from the liability referred to, she could have paid the balance into court, so that it might have been invested until it could be safely paid to appellant, or applied to Robert’s indebtedness to the Snyder estate. But, she neither offered to pay the residue on condition that her testator’s estate be released from liability, nor did she ask permission to pay it into court that it might be invested under its direction. There is nothing in the circumstances, as disclosed by the record, that should have the effect of suspending interest on the legacy. As already observed, it does not appear that the money necessary to pay the admitted balance was idle or unproductive in the hands of the executrix, and if it w.as, she alone is to blame for the result.
In ascertaining the balance due on the legacy, interest should be computed thereon, and the amount thus ascertained should be invested under the direction of the court until appellant is entitled to receive the same, or until it is required to meet the liability of testator’s estate as surety on the administration bond of the legatee.
Decree reversed at the costs of appellees, and record remitted with instructions to modify the schedule of distribution in accordance with the foregoing opinion.